Citation Nr: 1542180	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-00 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased compensable disability rating for left knee instability, to include whether the reduction in the disability rating from 10 percent to 0 percent, effective March 12, 2014, was proper.


2.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling for limitation of flexion and 10 percent disabling for limitation of extension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran performed active military service from September 1976 to September 1996. 

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part continued a 10 percent rating for the left knee.

The Veteran requested a hearing before a Veteran's Law Judge.  The RO notified the Veteran that a hearing was scheduled for September 2013.  The Veteran failed to report for the hearing, although the notification letter has not been returned by the United States Postal Service as undeliverable.  The Veteran has not explained his failure to report nor has he requested rescheduling of the hearing.  Therefore, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

This case was previously before the Board in March 2014, at which time the Veteran was granted 10 percent schedular rating for symptoms due to the removal of semilunar cartilage of the left knee, a separate 10 percent schedular rating for limited flexion of the left knee, and a separate 10 percent schedular rating for limited extension of the left.  The Board further determined that the Veteran was not entitled to a compensable evaluation for instability of the left knee, although the Veteran had a currently stabilized 10 percent evaluation for left knee instability at the time of the appeal.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand (JMR) in May 2015 at the behest of the parties involved.  The JMR directed that only the portion of the Board's March 2014 decision that determined that the Veteran should not be entitled to a compensable evaluation for left knee instability and finding that that Veteran's condition did not warrant ratings in excess of the separate 10 percent evaluations for left knee flexion and extension limitations should be remanded, while the remainder of the decision be left undisturbed.  As such, the scope of the present appeal has been so limited as shown by the captions on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

Historically, in its March 2015 decision, the Board found that the Veteran's left knee has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5257.  Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2014).  The Board found that left knee instability was no longer shown and decided to assign other diagnostic codes in lieu of Diagnostic Code 5257.

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent. Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent. Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2014). 

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent. Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2014). 

Where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  GC held that these separate ratings should each take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202 (1995), and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59990 (2004)).

The service treatment records (STRs) show that the Veteran has been treated for his left knee since service.  An August 1986 STR discusses a previous arthrotomy and meniscectomy in 1979 with current left knee numbness and a neuroma of the left knee.  A July 1989 STR notes that the left knee was swollen from a previous operation and that cartilage was removed and that "holds were drilled in."  The assessment was re-injured left knee due to surgical instability.  A May 1995 STR notes three prior left knee surgeries, the earliest being a 1979 medial meniscectomy. 

In March 2009, the Veteran requested that his left knee be re-evaluated.  He reported pain, swelling, and spasms that prevented sleep and interfered with walking and standing.  In May 2009, he reported increasing left knee pains. 

A May 2009 VA compensation examination report of the left knee reflects that the prior diagnosis of chondromalacia patella has changed and hereafter must be characterized as left knee status-post surgery with scar, degenerative joint changes, pain, and edema.  The examiner noted that the new diagnosis represents a progression of the prior diagnosis.  Left knee X-rays showed degenerative changes.  The Veteran reported extreme pain along with weakness, stiffness, swelling, lack of endurance, locking, and "pinch."  The examiner saw no redness, giving way, fatigability, or dislocation.  The examiner stated that the Veteran reported no history of left knee surgery, although as noted above, the STRs reflect that the left knee underwent three surgeries during active service.  The Veteran reported that he can function with medication; the examiner reported that the Veteran "does not experience any functional impairment from this condition." 

The left knee exhibited edema and locking pain, but no sign of effusion, weakness, tenderness, redness, heat, subluxation, genu recurvatum, crepitus, or guarding of movement.  Upon range of motion testing, the examiner also recorded additional functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination, with pain as the major functional impairment.  Testing for instability was not performed because of edema.  The left knee flexed to 90 degrees, compared to 140 degrees on the right.  Extension was full. 

The Veteran submitted a January 2010 private orthopedic report authored by J. Perkins, D.O.  The report notes full flexion and extension, although with significant pain.  He had crepitus, a positive Apley's grind, and a positive McMurray's sign.  There was no significant joint effusion, swelling, or redness. X-rays showed bone-on-bone osteoarthritis with osteophytes.  Knee joint replacement was discussed.  A November 2010 private report notes left knee crepitus and mild effusion. 

In his February 2010 notice of disagreement, the Veteran reported continued left knee instability, decreased flexion and extension, lack of knee cartilage, bone fragments in the knee joint, and he reported that the recent VA examiner did not actually measure left knee range of motion.  He stated, "I sat in a chair and was asked and answered questions."  In his December 2010 substantive appeal, he reported that left knee pain "...affects my employment capabilities." 

An April 2011 VA compensation examination report reflects notes that there are two surgery scars over the left knee that are both asymptomatic. 

In February 2012, the Veteran reported left knee instability, pain, and stiffness.  He testified that the left knee has worsened since the May 2009 evaluation.  His representative added that all private medical reports had been submitted to VA. 

A March 2012 VA compensation examination report reflects that the left knee surgery scars are well healed and asymptomatic.  The Veteran reported flare-ups of left knee pain.  Left knee painful motion began at 50 degrees of flexion.  Extension was full and painless.  The examiner's responses to the disability benefits questionnaire appear to concede that there is functional impairment of the left knee due to less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was pain on palpation of the joint lines or soft tissues of the left knee.  The examiner found normal muscle strength.  The examiner tested for lateral instability and found none.  The examiner specifically indicated that X-rays showed no [emphasis added] degenerative or traumatic arthritis.  Significantly, the examiner stated that the left knee definitely impacts the Veteran's ability to work.  As a teacher, he could tolerate working only one day per week. 

An August 2013 VA compensation examination report reflects that the left knee became painful at 90 degrees of flexion.  Significantly, the examiner found that left knee extension ended at 5 degrees.  After three repetitions, the left knee flexed painlessly to 110 degrees, but the 5 degree extension contracture remained.  The examiner found additional left knee functional loss due to less movement than normal, pain, and swelling.  There was pain on palpation of the joint lines or soft tissues of the left knee.  There was full strength. Instability was not found.  Meniscal-related signs included frequent locking episodes and frequent swelling episodes.  Due to prior meniscus surgery, the Veteran was unable to bend the knees and he reported swelling and numbness.  The Veteran reported flare-ups of pain.  The examiner opined that the left knee would impact the Veteran's ability to work.  A left knee scar measured 12-cm by 1-cm.

The Board found that the above evidence reflected that the left knee disability has been manifested throughout the appeal period by painful motion in flexion, lack of full extension, frequent flare-ups of additional pain, removal of semilunar cartilage (meniscectomy) and episodes of locking and swelling.  Pain-free flexion was not found to be worse than 50 degrees and limitation of extension was not found to be worse than 5 degrees.  The Board further noted that, although not all examination reports agree, the May 2009 VA examiner found additional functional impairment due to pain, fatigue, weakness, lack of endurance, and incoordination, with pain as the major functional impairment. 

Lateral instability, although reported by the Veteran, was determined to have not been found by any examiner during the appeal period.  Therefore, an increased rating for instability was denied.  Moreover, the Board determined that it was appropriate to change diagnostic codes and effectively reduced the Veteran's prior 10 percent rating under DC 5257 for instability.

Turning to limited motion of the left knee, because painful flexion was shown, under 38 C.F.R. § 4.59, at least the minimum compensable rating for the joint must be granted.  Thus, a 10 percent rating for limited motion in flexion was granted for the left knee under Diagnostic Code 5260.  It was further noted that this 10 percent rating also considers the DeLuca factors of additional functional impairment due to weakened movement, excess fatigability, or incoordination, including during flare-ups. 

Turning to limited extension, because the left knee cannot fully extend (it lacks 5 degrees from full extension) Diagnostic Code 5261 was considered.  According to that code, extension limited to 5 degrees is not compensable; however, because the left knee diagnosis is degenerative arthritis, its rating is also governed by Diagnostic Code 5003.  Under Diagnostic Code 5003, where degenerative arthritis is confirmed by X-ray (as is found here) limited motion of any major joint that is otherwise noncompensable must be granted a 10 percent rating.  According to 38 C.F.R. § 4.45 (f), the knees are considered as major joints for purposes of rating an arthritis disability.  Thus, a separate 10 percent rating for limited extension under Diagnostic Codes 5003-5261 was applied.

Here, the Board finds that in light of the above referenced findings and the directives provided by the May 2015 JMR, a remand is required to cure the identified deficiencies regarding the March 2014 Board decision.  

In regard to the Veteran's overall claim for an increase with regard to his left knee manifestations, the Board finds that the VA examinations upon which it previously relied in the March 2014 decision are inadequate for rating purposes.  The record reveals that the Veteran complained of flare-ups that impact the left knee function during the March 2012 VA examination.  In addition, the May 2009 VA examiner noted that the Veteran suffers pain after physical activity and sitting/standing and walking for a long time.  However, neither examiner provided any opinion that it is at least as likely as not that the Veteran suffers from additional limitation of motion or functional loss during flare-ups or when the knee is used repeatedly over time. 

The absence of consideration of the additional limitation of motion or functional loss during flare-ups or when the knee is used repeatedly over time violates the Court's holdings in DeLuca, 8 Vet. App. at 206, Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In DeLuca, 8 Vet. App. at 206, the Court made clear that when a disability is rated based on limitation of motion, the examiner must address both whether there is additional loss during flare-ups or whether there is additional functional loss when the joint is used repeatedly over time.  See also Mitchell, 25 Vet. App. at 37.  VA has modified its Disability Benefits Questionnaires (DBQ) for musculoskeletal conditions to ensure that all of the information required by the Court in DeLuca and Mitchell is collected at VA examinations.  See October 2013 Compensation & Pension Service Bulletin, pp. 2-3; VA Form 21-0960M-14 (updated May 2013).  In an October 2013 Compensation Service Bulletin, the Secretary explicitly stated that these updates were made in accordance with the Court's holding in Mitchell, 25 Vet. App. at 32.  See October 2013 Compensation Service Bulletin, pp. 2-3.  The updated DBQ requires the examiner to answer the inquiry "Can pain, weakness, fatigability, or incoordination significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time?"  See VA Form 21-0960M-14; see also Mitchell, 25 Vet. App. at 43-44; DeLuca, 8 Vet. App. at 206.  The DBQ also requires the examiner to provide an "estimate ROM due to pain and/or functional loss during flare-ups or when the joint is used repeatedly over a period of time."  VA Form 21-0960M-14.  In the Compensation Service Bulletin, it is explained that the examiner's opinion will be used to determine the appropriate disability rating to be awarded.  See Compensation Service Bulletin, p. 3.  The updated DBQ, together with the Compensation Service Bulletin, demonstrate that the agency itself concedes that compliance with 38 C.F.R. § 4.40 and this Court's decisions in Mitchell and DeLuca require that this information be obtained from the
examining physician and that the Board adequately discuss this information.

Therefore, the Veteran should be afforded a new VA examination which conforms to the aforementioned requirements to specifically include consideration of the additional limitation of motion or functional loss during flare-ups or when the knee is used repeatedly over time.

Additionally, regarding the issue of entitlement to a compensable evaluation for left knee instability, it is noted that the Veteran was initially awarded a 10 percent rating under DC 5257, effective October 1996, in a February 1997 rating decision, which noted that "[a]n evaluation of 10 percent is granted if the record shows painful motion or recurrent subluxation or lateral instability of the knee which is slight."  Under 38 C.F.R. § 3.344, that disability rating became "stabilized" in October 2001, five years after the effective date of the rating.  A stabilized rating can be reduced only if all the evidence of record shows sustained improvement in the disability.  38 C.F.R. § 3.344.

In Murray v. Shinseki, 24 Vet. App. 420, 426 (2011), the Court held that in changing the diagnostic code under which the veteran was to be rated, the Board effectively reduced a previously assigned disability rating to a noncompensable level for purposes of 38 C.F.R. § 3.951(b)).  In the present case, it would appear that the Board's actions in the March 2014 remand had such effect.  Therefore, it is necessary to determine whether the Veteran does have an objective medical finding of instability and, if not, whether such a lack of finding is indicative of any sustained improvement for the Veteran's condition.  Because of the aforementioned inadequacy with the Veteran's previous VA examinations, low probative value is afforded the findings regarding instability for the Veteran's left knee.  Therefore, a determination of the propriety of the Board's reduction of the Veteran's 10 percent evaluation for left knee instability is deferred pending the results of any newly obtained VA examination of the left knee, as such findings may impact the determination with regard to instability.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disabilities.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Then, after obtaining any outstanding records identified, the RO/AMC should schedule an examination by a qualified provider to ascertain the current level of severity of the Veteran's left knee disability.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's for service-connected a left knee disability. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

Any left knee instability should be identified, and if extant, should be rated as mild, moderate or severe.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

A complete rationale for all opinions must be provided, to include citations to relevant medical literature and authority where appropriate.

3. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ/AMC should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




